DETAILED ACTION
This Office Action is in response to the Amendment filed on 04/28/2022. 
In the instant Amendment, claims 1, 6-7, 10 and 19-20 have been amended. 
Claims 1-20 have been examined and are pending. This Action is Final. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
          Applicant's arguments with respect to independent claims 1 and 10, filed on 04/28/2022, have been considered but are moot in new ground of rejection. The combination of Wexler and Choi discloses all the limitations as cited in amended independent claims 1 and 10. See the following rejection.
	Regarding claim 1, Applicant argues that Wexler teaches a different server than the server that receive video data and determine the field of view. However, Examiner respectfully disagrees and submits that Wexler Figs. 1-2, [0041], [0047]-[0048] discloses a server 250 capable of communicating with apparatus 110 via network 240, and the display image data can be selected for storage in serve 250. The apparatus 110 transfers data to a server 250 as in [0049]. Wexler [0067] further discloses raw image data can be transmitted from apparatus 110 to server 250. Eye movement of the user can be tracked to indicate the direction that the user is looking, hence field of view as in [0040]. Wexler [0068], [0091] discloses multiple image sensors can be used in the apparatus 110, and the field of view of an image sensor includes at least a portion of a chin of the user, hence image data of a sensor that include portion of the chin is sensor data corresponding to an orientation of a head of the person since the claim does not further detail what type of sensor is used, as in [0080]. Wexler [0084], [0096] discloses the processing device processes and analyzes image captured by the image sensor and provide results of processing to wearable apparatus 110. The processing device can be a processor included in a computing device or in the server 250 that is wirelessly connected with wearable apparatus 110 through network 240. Hence, the server 250 can receive raw image data and processes the image data and provide results to the wearable apparatus 110 as in [0067], [0084]. The processing device analyze image data to identify the chin of user and determine the direction that the chin of the user is facing to determine a direction that the user’s head is facing, hence field of view of the person, hence determining, by the server, the field of view of the person in accordance with the sensor data as in Wexler [0097]-[0098]. Therefore, Wexler teaches that the image data can be sent to a server for processing to determine the user’s field of view.
	Furthermore, Choi discloses the portable terminal also executes operation as a server as in [0049]. Choi [0169]-[0171], [0182] also disclose images and positional information are sent to server. First and second images can be transmitted to the server and the server recognize the view area of interest from the images and generate guidance information for display.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 8-12 and 14-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wexler et al. (U.S 2016/0026240) hereinafter Wexler, in view of Choi et al. (U.S. 2014/0184801) hereinafter Choi.
Regarding claim 1, Wexler discloses a method for identifying a field of view of a person, the method comprising: 
capturing, by a camera system coupled to a support worn by the person, video data comprising a field of capture that is greater than the field of view of the person (Wexler Fig. 1A-1D and 8, [0036]-[0038]: an apparatus 110 include an image sensor is coupled to a support such as glasses or a necklace worn by a person; [0080]: wearable image sensor 110 can be a wide viewing angle image sensor with a field of view more than 180 or 300 degree, hence greater than a field of view of a person; [0091]: the field of view of the image sensor is indicated by dashed lines 721 and 722); 
capturing, by one or more sensors of the camera system, sensor data corresponding to an orientation of a head of the person (Wexler [0044]: the apparatus 110 coupled support such as a necklace as in Fig. 1B and can include a processor for controlling image sensor to capture image data and for analyzing the image data; [0058]: the apparatus 110 may also include other sensors and  inertial measurement devices such as gyroscopes, accelerometers,… which determines the orientation of the apparatus 110, wherein the apparatus 110 can be mounted to a pair of eyeglasses as in Fig. 1A, hence the orientation of the apparatus 110 corresponds to orientation of the head of the user; [0040]: eye movement of the user can be tracked to indicate the direction that the user is looking; [0036], [0040], [0062]: the image sensor is adjusted to coincide with field of view of user to capture image data of the field of view of user; [0068], [0091]: multiple image sensors can be used in the apparatus 110; [0080]: the field of view of an image sensor includes at least a portion of a chin of the user, hence image data of the sensor that include portion of the chin is sensor data corresponding to an orientation of a head of the person since the claim does not further detail what type of sensor is used;); 
transmitting, by the camera system to a server via a network, the video data and the sensor data; receiving, by the server, the video data and the sensor data (Wexler Figs. 1-2, [0041], [0048]: a server 250 capable of communicating with apparatus 110 via network 240, [0047]: the display image data can be selected for storage in serve 250; [0049]: apparatus 110 transfers data to a server 250; [0067]: raw image data can be transmitted from apparatus 110 to server 250. The image can be image with the chin of the user, hence sensor data can be transmitted to the server); 
determining, by the server, the field of view of the person in accordance with the sensor data (Wexler [0040]: eye movement of the user can be tracked to indicate the direction that the user is looking, hence field of view; [0068], [0091]: multiple image sensors can be used in the apparatus 110; [0080]: the field of view of an image sensor includes at least a portion of a chin of the user, hence image data of a sensor that include portion of the chin is sensor data corresponding to an orientation of a head of the person since the claim does not further detail what type of sensor is used; [0067]: raw image data can be transmitted from apparatus 110 to server 250. The image can be image with the chin of the user, hence sensor data can be transmitted to the server; [0084], [0096]: the processing device processes and analyzes image captured by the image sensor and provide results of processing to wearable apparatus 110. The processing device can be a processor included in a computing device or in the server 250 that is wirelessly connected with wearable apparatus 110 through network 240. Hence, the server 250 can receive raw image data and processes the image data and provide results to the wearable apparatus 110 as in [0067], [0084]; [0097]-[0098]: the processing device analyze image data to identify the chin of user and determine the direction that the chin of the user is facing to determine a direction that the user’s head is facing, hence field of view of the person, hence determining, by the server, the field of view of the person in accordance with the sensor data; [0098], [0100]: the processing device identifies and selects an area in the captured image in the estimated direction of the chin and head of the user for analyzing to reduce processing time; [0080]-[0081], [0097], [0110]: the processing device identify a chin and movement of the chin of the user in captured images by the image sensor);
 displaying, by the server, the video data (Wexler [0046]-[0047], Fig. 2: information is displayed in a display system such as display of a computing device 120 for user to view data including images, video clips,…; [0072]: user communicates with server via computing device 120 and the processor or server provides information for display as in [0073]-[0074]).

Wexler does not explicitly disclose indicating, by the server, the field of view of the person on the video data as a portion of the field of capture of the video data, wherein displaying the video data comprises presenting the field of capture of the video data and indicating the field of view of the person comprises showing the field of view of the person relative to the field of capture of the video data.
However, Choi discloses capturing, by one or more sensors of the camera system, sensor data corresponding to an orientation of a head of the person (Choi Figs. 1-3: a wearable video device 200 having sensor module 220 which includes at least one sensor that detect position or orientation of the wearable device 200, which is being worn on a user’s head, hence orientation of the wearable device corresponds to the orientation of the head); receiving, by the server, the video data and the sensor data; indicating, by the server, the field of view of the person on the video data as a portion of the field of capture of the video data, wherein displaying the video data comprises presenting the field of capture of the video data and indicating the field of view of the person comprises showing the field of view of the person relative to the field of capture of the video data (Choi Fig. 18, [0176]-[0182], [0185], [0089]: first and second images captured by first and second camera modules 270 and 275 are transmitted to a portable terminal 100 and to other device including server. A view area of interest 820 (a girl) indicating an overlap area of the first and second image in an entire view 810 that the user is focusing on is indicated with dashed lines as in Fig. 18. Hence, indicating the field of view of the person as a portion of the field of capture of the video data and showing the field of view of the person relative to the field of capture of the video data. A view area of uninterest 830 in the entire view 810. The displayed video provides the user with information associated with object located in the view area of uninterest and located out of the user’s view so as to prevent the user from being in danger or missing important information as in [0176]; [0049]: the portable terminal also executes operation as a server; [0169]-[0171], [0182]: images and positional information are sent to server. First and second images can be transmitted to the server and the server recognize the view area of interest from the images and generate guidance information for display).
Wexler and Choi are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler, and further incorporate indicating, by the server, the field of view of the person on the video data as a portion of the field of capture of the video data, as taught by Choi, for the wearable device to view a subject that a user focuses on and enable the user to quickly capture the subject at desired instant (Choi [0187]).



Regarding claim 3, Wexler and Choi disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Wexler does not explicitly disclose wherein indicating the field of view of the person on the video data comprises one of: superimposing a boundary over the field of view of the person; and obscuring a second portion of the field of capture of the video data that falls outside of the field of view of the person.  
However, Choi discloses indicating the field of view of the person on the video data comprises one of: superimposing a boundary over the field of view of the person; and obscuring a second portion of the field of capture of the video data that falls outside of the field of view of the person (Choi Figs. 8, 14 and 18, [0179]-[0181]: a boundary is superimposing over the view area of interest 820, hence field of view of the person; [0176]: view area of uninterest and located out of the user’s view).
Wexler and Choi are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler, and further incorporate having indicating the field of view of the person on the video data comprises one of: superimposing a boundary over the field of view of the person; and obscuring a second portion of the field of capture of the video data that falls outside of the field of view of the person, as taught by Choi, for the wearable device to view a subject that a user focuses on and enable the user to quickly capture the subject at desired instant (Choi [0187]).

Regarding claim 6, Wexler and Choi disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Wexler further discloses detecting, by the server, a facial anatomy of the person recorded in the video data, wherein determining the field of view of the person in accordance with the facial anatomy of the person recorded in the video data (Wexler [0044]: the apparatus 110 coupled support such as a necklace as in Fig. 1B and can include a processor for controlling image sensor to capture image data and for analyzing the image data; [0067]: raw image data can be transmitted from apparatus 110 to server 250. The image can be image with the chin of the user, hence sensor data can be transmitted to the server; [0084], [0096]: the processing device processes and analyzes image captured by the image sensor and provide results of processing to wearable apparatus 110. The processing device can be a processor included in a computing device or in the server 250 that is wirelessly connected with wearable apparatus 110 through network 240. Hence, the server 250 can receive raw image data and processes the image data and provide results to the wearable apparatus 110 as in [0067], [0084]; [0097]-[0098], [0100]: the processing device analyze image data to identify the chin of user and determine the direction that the chin of the user is facing to determine a direction that the user’s head is facing, hence field of view of the person, hence determining, by the server, the field of view of the person in accordance with the sensor data. The processing device identifies and selects an area in the captured image in the estimated direction of the chin and head of the user for analyzing to reduce processing time, hence detecting facial anatomy of person in recorded video; [0040]: eye movement of the user can be tracked to indicate the direction that the user is looking; [0036], [0040], [0062]: the image sensor is adjusted to coincide with field of view of user to capture image data of the field of view of user).  

Regarding claim 8, Wexler and Choi disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Wexler does not explicitly disclose wherein determining the field of view of the person comprises calculating at least one of a horizontal field of view of the person and a vertical field of view of the person.  
However, Choi discloses determining the field of view of the person comprises calculating at least one of a horizontal field of view of the person and a vertical field of view of the person (Choi Figs. 18, [0176]-[0182], [0185], [0089]: the system determines that the user focuses on a view of area of interest. A view area of interest 820 (a girl) indicating an overlap area of the first and second image in an entire view 810 that the user is focusing on is indicated with dashed lines as in Fig. 18, the area having horizontal and vertical field of view).
Wexler and Choi are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler, and further incorporate having determining the field of view of the person comprise calculating at least one of a horizontal field of view of the person and a vertical field of view of the person, as taught by Choi, for the wearable device to view a subject that a user focuses on and enable the user to quickly capture the subject at desired instant (Choi [0187]).

Regarding claim 9, Wexler and Choi disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Wexler further discloses receiving, by the server, second video data from a second capture system (Wexler [0068]: second image sensor can be used; [0091]: the wearable apparatus 110 may include plurality of image sensors; Figs. 1-2, [0041], [0048]: a server 250 capable of communicating with apparatus 110 via network 240, [0047]: the display image data can be selected for storage in serve 250; [0049]: apparatus 110 transfers data to a server 250; [0067]: raw image data can be transmitted from apparatus 110 to server 250. The image can be image with the chin of the user, hence sensor data can be transmitted to the server). 
Wexler does not explicitly disclose aligning, by the server, the second video data with the video data; and indicating, by the server, the field of view of the person on the second video data as a portion of a second field of capture of the second video data.  
However, Wexler discloses display captured images from the image sensors on a display (Wexler [0047]: images, video clips from apparatus 110 can be viewed on the display).
Furthermore, Choi discloses aligning, by the server, the second video data with the video data; and indicating, by the server, the field of view of the person on the second video data as a portion of a second field of capture of the second video data (Choi Figs. 8, 14 and 18, [0161], [0185]: the images captured by first and second camera systems are aligned and combined as an entire view image 612 that is displayed to a user through a screen of the portable terminal or of a glasses; [0089]: the portable terminal 100 is an electronic device including a server; [0169]-[0171], [0182]: images and positional information are sent to server. First and second images can be transmitted to the server and the server recognize the view area of interest from the images and generate guidance information for display; Fig. 18, [0176]-[0182], [0185], [0089]: first and second images captured by first and second camera modules 270 and 275 are transmitted to a portable terminal 100 and to other device including server. A view area of interest 820 (a girl) indicating an overlap area of the first and second image in an entire view 810 that the user is focusing on is indicated with dashed lines as in Fig. 18. Hence, indicating the field of view of the person as a portion of the field of capture of the second video data which has been aligned with first video data).
Wexler and Choi are analogous art because they are from the same field of endeavor of image data processing.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler, and further incorporate aligning, by the server, the second video data with the video data; and indicating, by the server, the field of view of the person on the second video data as a portion of a second field of capture of the second video data, as taught by Choi, for the wearable device to view a subject that a user focuses on and enable the user to quickly capture the subject at desired instant (Choi [0187]).

Regarding claims 10, Wexler discloses a system for identifying a field of view of a person, the system comprising: 
a support configured to be worn by a person (Wexler Fig. 1A-1D and 8, [0036]-[0038]: an apparatus 110 include an image sensor is coupled to a support, such as glasses or a necklace, worn by a person); 
a capture system comprising one or more cameras coupled to the support, wherein the one or more cameras of the capture system capture video data comprising a field of capture greater than the field of view of the person and wherein the capture system is configured to transmit, via a network, the video data to a server separate from the capture system (Wexler [0080]: wearable image sensor 110 can be a wide viewing angle image sensor with a field of view more than 180 or 300 degree, hence greater than a field of view of a person; [0091]: the field of view of the image sensor is indicated by dashed lines 721 and 722; [0068], [0091]: multiple image sensors can be used in the apparatus 110; Figs. 1-2, [0041], [0048]: a server 250 capable of communicating with apparatus 110 via network 240, [0047]: the display image data can be selected for storage in serve 250; [0049]: apparatus 110 transfers data to a server 250; [0067]: raw image data can be transmitted from apparatus 110 to server 250. The image can be image with the chin of the user, hence sensor data can be transmitted to the server); and 
the server  (Wexler Fig. 2, [0049]: a server 250); wherein the server is configured to perform operations comprising:
 receiving the video data (Wexler Fig. 2, [0049]: apparatus 110 transfer data to a server 250; [0067]: raw image data is transmitted to server 250); 
calculating the field of view of the person (Wexler [0098]: the processing device determines the direction that the chin of the user is facing to determine a direction that the user’s head is facing, hence field of view of the person; [0040]: eye movement of the user can be tracked to indicate the direction that the user is looking; [0067]: raw image data is transmitted to server 250; [0084], [0096]: the processing device processes and analyzes image captured by the image sensor and provide results of processing to wearable apparatus 110. The processing device can be a processor included in a computing device or in the server 250 that is wirelessly connected with wearable apparatus 110 through network 240. Hence, the server 250 can receive raw image data and processes the image data and provide results to the wearable apparatus 110 as in [0067], [0084]); 
displaying the video data, wherein displaying the video data comprises presenting the field of capture of the video data (Wexler [0046]-[0047], Fig. 2: information is displayed in a display system such as display of a computing device 120 for user to view data including images, video clips,…; [0072]: user communicates with server via computing device 120 and the processor or server provides information for display as in [0073]-[0074]).

Wexler does not explicitly disclose indicating the field of view of the person on the video data as a portion of the field of capture of the video data.
However, Wexler discloses selecting the field of view of the person on the video data as a portion of the field of capture of the video data for processing (Wexler [0098], [0100]: the processing device identifies and selects an area in the captured image in the estimated direction of the chin and head of the user for analyzing to reduce processing time.  The processing device may discard one or more portions of the image outside of the selected area).  
Furthermore, Choi discloses indicating the field of view of the person on the video data as a portion of the field of capture of the video data, wherein displaying the video data comprises presenting the field of capture of the video data (Choi Fig. 18, [0176]-[0182], [0185], [0089]: first and second images captured by first and second camera modules 270 and 275 are transmitted to a portable terminal 100 and to other device including server. A view area of interest 820 (a girl) indicating an overlap area of the first and second image in an entire view 810 that the user is focusing on is indicated with dashed lines as in Fig. 18. Hence, indicating the field of view of the person as a portion of the field of capture of the video data and showing the field of view of the person relative to the field of capture of the video data. A view area of uninterest 830 in the entire view 810. The displayed video provides the user with information associated with object located in the view area of uninterest and located out of the user’s view so as to prevent the user from being in danger or missing important information as in [0176]; [0049]: the portable terminal also executes operation as a server; [0169]-[0171], [0182]: images and positional information are sent to server. First and second images can be transmitted to the server and the server recognize the view area of interest from the images and generate guidance information for display).
Wexler and Choi are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler, and further incorporate indicating, by the server, the field of view of the person on the video data as a portion of the field of capture of the video data, as taught by Choi, for the wearable device to view a subject that a user focuses on and enable the user to quickly capture the subject at desired instant (Choi [0187]).


Regarding claim 11, Wexler and Choi disclose all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim.
Wexler further discloses wherein the operations further comprise detecting a facial anatomy of the person recorded in the video data, and wherein calculating the field of view of the person comprises calculating the field of view of the person in accordance with the detected facial anatomy of the person (Wexler [0084], [0096]: a processing device processes and analyzes image captured by the image sensor. The processing device can be a processor included in server 250; [0080][0081], [0097], [0110]: the processing device identify a chin and movement of the chin of the user in captured images by the image sensor; [0098]: the processing device determines the direction that the chin of the user is facing to determine a direction that the user’s head is facing, hence field of view of the person; [0040]: eye movement of the user can be tracked to indicate the direction that the user is looking).  

Regarding claim 12, Wexler and Choi disclose all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim.
Wexler does not explicitly disclose wherein calculating the field of view of the person includes measuring a specific field of view of the person (Wexler [0097]-[0098]: the processing device determines the direction that the chin of the user is facing to determine a direction that the user’s head is facing, hence field of view of the person; [0040]: eye movement of the user can be tracked to indicate the direction that the user is looking, hence specific field of view of person).  

Regarding claim 14, Wexler and Choi disclose all the limitations of claim 10 and are analyzed as previously discussed with respect to that claim.
Wexler further discloses wherein the support is configured to rest on at least one of the neck and shoulders of the person (Wexler Fig. 1B, [0038]: the apparatus 110 is coupled to a necklace which is a support that rests on the neck of the user).  

Regarding claim 15, Wexler and Choi disclose all the limitations of claim 10 and are analyzed as previously discussed with respect to that claim.
Wexler further discloses wherein the field of capture is oriented in a forward direction relative to the person (Wexler Fig. 1B, [0038]: the apparatus 110 is coupled to a necklace and hence faced forward in a direction relative to the person; [0036]: the image sensor of the apparatus 110 capture image in field of view of the user).  

Claims 2 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wexler et al. (U.S 2016/0026240) hereinafter Wexler, in view of Choi et al. (U.S. 2014/0184801) hereinafter Choi, further in view of Okayawa et al. (U.S. 2018/0096461) hereinafter Okayawa.
Regarding claim 2, Wexler and Choi disclose all the limitations of claims 1 and 10, respectively, and are analyzed as previously discussed with respect to that claim.
Wexler does not explicitly disclose wherein determining the field of view of the person further includes determining a range of the field of view of the person in accordance with at least one of the person and a situation.  
However, Wexler discloses recognize situations from image data and adjusting the image sensor to capture image data relevant with recognized situations (Wexler [0066]: the image sensor apparatus 110 can be used in variety of situations; [0064]: feedback including a person’s identity and situations can be provided; [0062]: the processor can recognize situations from analyzed image data and adjust the aiming of the image sensor to capture relevant image data)
Furthermore, Okayawa discloses determining the field of view of the person further includes determining a range of the field of view of the person in accordance with at least one of the person and a situation (Okayawa [0064]: The central field of view of a person is a field of view range whose changes affected by biological stress, motional stress, and environmental stress of a person. The field of view may be narrower when a user feels nervous or in the order of stop, walk, and run, or when user is in a dark place. A processing apparatus predicts the wideness/narrowness of a central field of view on the basis of at least one of biological-body information on a user, a behavior information on a user, and environmental information on an environment around a user, and dynamically changes the size of the high-image-quality area A displayed depending on the predicted wideness/narrowness of the central field of view).
Wexler and Choi and Okayawa are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler and Choi, and further incorporate determining a range of the field of view of the person in accordance with at least one of the person and a situation, as taught by Okayawa, to enhance viewing experience of the user at different situations while reducing the processing amount (Okayawa [0004]-[0005], [0009], [0117]).

Regarding claim 13, Wexler and Choi disclose all the limitations of claim 10 and are analyzed as previously discussed with respect to that claim.
Wexler does not explicitly disclose wherein calculating the field of view of the person includes narrowing a range of the field of view of the person in accordance with a stressful situation the person was under during capture of the video data.  
However, Okayawa discloses wherein calculating the field of view of the person includes narrowing a range of the field of view of the person in accordance with a stressful situation the person was under during capture of the video data (Okayawa [0064]: The central field of view of a person is a field of view range whose changes affected by biological stress, motional stress, and environrmental stress of a person. The field of view may be narrower when a user feels nervous or in the order of stop, walk, and run, or when user is in a dark place. A processing apparatus predicts the wideness/narrowness of a central field of view on the basis of at least one of biological-body information on a user, a behavior information on a user, and environmental information on an environment around a user, and dynamically changes the size of the high-image-quality area A displayed depending on the predicted wideness/narrowness of the central field of view).
Wexler and Choi and Okayawa are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler and Choi, and further incorporate having calculating the field of view of the person include narrowing a range of the field of view of the person in accordance with a stressful situation the person was under during capture of the video data, as taught by Okayawa, to enhance viewing experience of the user at different situations while reducing the processing amount (Okayawa [0004]-[0005], [0009], [0117]).

Claims 4-5 and 16-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wexler et al. (U.S 2016/0026240) hereinafter Wexler, in view of Choi et al. (U.S. 2014/0184801) hereinafter Choi, further in view of Aarrestad et al. (U.S. 2015/0146078) hereinafter Aarrestad.
Regarding claims 4 and 16, Wexler and Choi disclose all the limitations of claims 1 and 10, respectively, and are analyzed as previously discussed with respect to that claim.
Wexler does not explicitly disclose wherein indicating the field of view of the person on the video data comprises each of: superimposing a boundary over the field of view of the person; and obscuring a second portion of the field of capture of the video data that falls outside of the field of view of the person.  
However, Choi discloses indicating the field of view of the person on the video data comprises each of: superimposing a boundary over the field of view of the person; and obscuring a second portion of the field of capture of the video data (Choi Figs. 8, 14 and 18, [0179]-[0181]: a boundary is superimposing over the view area of interest 820, hence field of view of the person; [0176]: view area of uninterest and located out of the user’s view. Obscuring a portion of the field of capture of the video data that is not in interest as in Fig. 8 to indicate the area of interest).
Wexler and Choi are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler, and further incorporate having indicating the field of view of the person on the video data comprises each of: superimposing a boundary over the field of view of the person; and obscuring a second portion of the field of capture of the video data that is not in interest as in Fig. 8 to indicate the area of interest, as taught by Choi, wherein the area that is not in interest is area that falls outside of the field of view of the person, for the wearable device to view a subject that a user focuses on and enable the user to quickly capture the subject at desired instant (Choi [0187]).
	Aarrestad further discloses it is known in the art to obscure portion of the image outside of region of interest (Aarrestad [0031], [0050]: images outside of a region of interest in a displayed camera image is blurred or out of focus).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler and Choi, and further incorporate obscuring portion of the image outside of region of interest, as taught by Aarrestad, wherein the area that is not in interest is area that falls outside of the field of view of the person as in Choi, for the user to ascertain which object or area of the image being displayed that the user should be focus on for information (Aarrestad [0030], [0004]).


Regarding claims 5 and 17, Wexler and Choi disclose all the limitations of claims 4 and 16, respectively, and are analyzed as previously discussed with respect to that claim.
Wexler does not explicitly disclose wherein obscuring the second portion of the field of capture of the video data comprises at least one of: darkening portions of the field of capture of the video data that the person could not see; and marking out of focus the portions of the field of capture that the person could not see.  
	However, Aarrestad discloses it is known in the art to obscure portion of the image outside of region of interest by marking out of focus the portion of the image (Aarrestad [0031], [0050]: images outside of a region of interest in a displayed camera image is blurred or out of focus).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler and Choi, and further incorporate obscuring portion of the image outside of region of interest by marking out of focus the portion of the image, as taught by Aarrestad, wherein the area that is not in interest is area that falls outside of the field of view of the person as in Choi, for the user to ascertain which object or area of the image being displayed that the user should be focus on for information (Aarrestad [0030], [0004]).

Claims 7 and 18-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wexler et al. (U.S 2016/0026240) hereinafter Wexler, in view of Choi et al. (U.S. 2014/0184801) hereinafter Choi, further in view of Chirieleison (U.S. 2008/0002262).
Regarding claim 7, Wexler and Choi disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Wexler does not explicitly disclose wherein the one or more sensors comprises directional microphone, a magnet, a laser, or a strain gauge.
However, Chirieleison discloses one or more sensors comprises a directional microphone, a magnet, a laser, or a strain gauge (Chirieleison [0018], [0066]: laser beam tracker can be used to determine the position of the head).
Wexler and Choi and Chirieleison are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler and Choi, and further incorporate having the one or more sensors comprises a directional microphone, a magnet, a laser, or a strain gauge, as taught by Chirieleison, for accurate image display (Chirieleison [0079]-[0080]).

Regarding claim 18, Wexler and Choi disclose all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim.
Wexler further discloses the capture system comprises a processor coupled to the support; and the processor is configured to determine an orientation of a head of the person  (Wexler [0044]: the apparatus 110 coupled support such as a necklace as in Fig. 1B and can include a processor for controlling image sensor to capture image data and for analyzing the image data; [0098]: the processing device determines the direction that the chin of the user is facing to determine a direction that the user’s head is facing, hence field of view of the person; [0098], [0100]: the processing device identifies and selects an area in the captured image in the estimated direction of the chin and head of the user for analyzing to reduce processing time; [0036], [0040], [0062]: the image sensor is adjusted to coincide with field of view of user to capture image data of the field of view of user).
Wexler does not explicitly disclose wherein the calculating the field of view comprises calculating the field of view of the person in accordance with the orientation of the head of the person.
However, Chirieleison discloses wherein the calculating the field of view comprises calculating the field of view of the person in accordance with the orientation of the head of the person (Chirieleison [0066]: head tracker to track orientation of user’s head; [0068]: the device determine what objects will be in the user’s eye’s field of view based on coordinates received by the head tracker, hence calculating field of view of person in accordance with orientation of the head of the person).
Wexler and Choi and Chirieleison are analogous art because they are from the same field of endeavor of image data processing.
Wexler and Choi and Chirieleison are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler and Choi, and further incorporate calculating the field of view of the person in accordance with the orientation of the head of the person, as taught by Chirieleison, for accurate image display (Chirieleison [0079]-[0080]).

Regarding claim 19, Wexler and Choi and Raghoebardajal disclose all the limitations of claim 18, and are analyzed as previously discussed with respect to that claim.
Wexler does not explicitly disclose one or more sensors comprises a directional microphone, a magnet, a laser, or a strain gauge; and the orientation of the head of the person is calculated in accordance with information detected by the directional microphone, the magnet, the laser, or the strain gauge.  
However, Chirieleison discloses one or more sensors comprises a directional microphone, a magnet, a laser, or a strain gauge; and the orientation of the head of the person is calculated in accordance with information detected by the directional microphone, the magnet, the laser, or the strain gauge (Chirieleison [0018], [0066]: laser beam tracker can be used to determine the position of the head).
Wexler and Choi and Raghoebardajal and Chirieleison are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler and Choi and Raghoebardajal, and further incorporate having the one or more sensors comprises a directional microphone, a magnet, a laser, or a strain gauge; and the orientation of the head of the person is calculated in accordance with information detected by the directional microphone, the magnet, the laser, or the strain gauge, as taught by Chirieleison, for accurate image display (Chirieleison [0079]-[0080]).

Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wexler et al. (U.S 2016/0026240) hereinafter Wexler, in view of Choi et al. (U.S. 2014/0184801) hereinafter Choi, further in view of Jacobs (U.S. 2012/0229614).
Regarding claim 20, Wexler and Choi disclose all the limitations of claim 10 and are analyzed as previously discussed with respect to that claim.
Wexler does not explicitly disclose wherein the capture system comprises a shoulder-mounted capture system and the field of capture comprises a 360-degree field of capture
However, Jacobs discloses wherein the capture system comprises a shoulder-mounted capture system and the field of capture comprises a 360-degree field of capture (Jacobs [0009]: pair of cameras can be used to provide close to 360 degree of view; [0024]: a camera can be mounted to a user’s shoulder or any suitable location of their body. When one camera is used, mounting device that permits a 360 degree rotation can be used, hence permit 360 degree field of capture).
Wexler and Choi and Jacobs are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Wexler and Choi, and further incorporate using a shoulder-mounted capture system and the field of capture comprises a 360-degree field of capture, as taught by Jacobs, to provide individuals reliable and accurate real time information about immediate surroundings and direction assistance (Jacobs [0004]-[0005], [0007], [0117]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486